FILED 

                                                                    APRIL 9, 2015 

                                                             In the Office of the Clerk of Court 

                                                           W A State Court of Appeals, Division III 





         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                            DIVISION THREE 


SPOKANE COUNTY, a political                 )

subdivision of the State of Washington,    )
       No. 31941-5-III
                                           )

                      Respondent,          )

                                           )

      v. 	                                 )
                                           )        UNPUBLISHED OPINION
EASTERN WASHINGTON GROWTH           )
MANAGEMENT HEARINGS BOARD, a )
statutory entity,                   )
                                    )

                  Other,            )

                                    )

FIVE MILE PRARIE NEIGHBORHOOD ) 

ASSOCIATION, and FUTUREWISE, a      )

Washington Non-Profit Organization, )

                                    )
                  Appellants,       )
                                    )
HARLEY C. DOUGLAS, Inc.,            )

                                    )

                  Respondent.       )


      FEARING, J. -    We address once again the compliance of Spokane County with

Washington's intractable Growth Management Act (GMA), chapter 36.70A RCW, this
No. 31941-5-111 

Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Bd. 



time in the context of a comprehensive plan amendment that rezoned a parcel of land.

The reviewing administrative agency, the Growth Management Hearings Board

(GMHB), invalidated the amendment, and the superior court reversed. We reverse in part

and affirm in part the decisions of the superior court and remand the case to the GMHB

for further proceedings.

       Our previous decision in Spokane County v. Eastern Washington Growth

Management Hearings Board, 173 Wn. App. 310, 293 P.3d 1248 (2013) (Spokane

County 1), provides answers to some of the issues raised in this appeal, but this appeal

asks many other questions. Like the dispute in Spokane County I, this dispute is fact

specific and demands a thorough review of the Spokane County comprehensive plan and

a zoning ordinance, an intimate evaluation of the record before the Spokane County

Board of Commissioners and the GMHB, and an analysis of the GMA. We address both

the merits of the challenge to the rezone and procedural issues under the GMA.

                                         FACTS

      Neighbors to 22.3 acres of undeveloped land and environmental groups

challenged, before the GMHB, Spokane County's Resolution 11-1191. We refer to the

challengers collectively as the "Neighborhood Association." The resolution adopted

many changes to Spokane County's comprehensive plan. This appeal solely addresses a

narrow portion ofthe resolution, the portion that adopted amendment ll-CPA-05 to the

county's comprehensive plan and rezoned the 22.3 acres along N. Waikiki Road from

                                             2

No. 31941-5-111
Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Ed.


low-density residential to medium-density residential. The amendment allows the

placement of multifamily complexes on the land, whereas the former zoning allowed

duplexes as the most intense use on the tract. The Neighborhood Association contends

the rezone, in part, failed to recognize the lack of access and lack of available utilities to

the site and thereby violated Spokane County's comprehensive plan, its zoning code, and

theGMA.

       Washington's GMA requires a county to adopt and maintain comprehensive plans

and development regulations which, among other goals, provide for the public facilities

and services needed to support new development and reasonably zone land within the

county. The GMA demands that a county yearly update the comprehensive plan. To

help understand the dispute on appeal, we sketch critical fragments of the Spokane

County comprehensive plan. The comprehensive plan conveniently divides itself into

chapters by subject matter, with the first chapter being an introduction. The introductory

chapter explores the nature of a comprehensive plan and outlines the demands of                  I
                                                                                                 I
Washington's GMA.

       Spokane County's comprehensive plan encompasses a set of goals, policies, maps,

illustrations, and implementation strategies that outline acceptable methods of physical,

social, and economic growth in the county. A central theme of the plan is the promotion
                                                                                                 I
of economic development that occurs in harmony with environmental protection and

preservation of natural resources. The plan "establishes a pattern of land uses to shape

                                               3

No.31941-5-III
Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Bd.


the future in desirable ways." Admin. Record (AR) at 835. Map designations

incorporate residential, commercial, industrial and mixed-use areas. Identifying and

defining these land use categories ensures compatibility among uses, protection of

property values, and efficient provision of infrastructure and services.

       Chapter 2 of Spokane County's comprehensive plan addresses "'urban land use"

and its pages start with the letters "UL." AR at 843-44. The urban land use chapter

provides policy guidance for the development of Spokane County's unincorporated urban

areas. The chapter's policies strive to improve quality of life, provide opportunities for

innovative approaches to land use, and protect the county's community character. The

policies work in tandem with the comprehensive plan map, which illustrates the location

of various land use categories.

       Chapter 2 of the comprehensive plan outlines plan goals, with each goal separately

numbered beginning with UL.l. One goal is to identify and designate land for residential

use into the three categories of low-, medium-, and high-density areas. Policy UL. 7 .1.

Low-density residential includes a density range of 1 to and including 6 dwelling units

per acre; medium-density residential includes a range of greater than 6 to and including

15 dwelling units per acre; and high-density residential is greater than 15 dwelling units

per acre. This appeal entails Spokane County's change ofa tract of land from low-

density residential to medium-density residential under the county's comprehensive plan      f
and zoning ordinance.
                                                                                             1
                                             4
                                                                                             f

                                                                                             I
No. 31941-5-111
Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Bd.


       A number of goals in the comprehensive plan's Chapter 2 address the location of

multifamily housing. The Neighborhood Association claims Spokane County's rezone

violated some of these goals, in particular:

               UL.2.16        Encourage the location of medium and high density
       residential categories near commercial areas and public open spaces and on
       sites with good access to major arterials.
               UL.2.17        Site multifamily homes throughout the Urban Growth
       Area as follows:
               a) Integrated into or next to neighborhood, community or urban
       activity centers.
               b) Integrated into small, scattered parcels throughout existing
       residential areas.
               New multi-family homes should be built to the scale and design of
       the community or neighborhood, while contributing to an area-wide density
       that supports transit and allows for a range of housing choices.

AR at 848. A third urban land use policy goal, UL.2.20 reads:

               UL.2.20       Encourage new developments, including multifamily
       projects, to be arranged in a pattern of connecting streets and blocks to
       allow people to get around easily by foot, bicycle, bus or car. Cul-de-sacs
       or other closed street systems may be appropriate under certain
       circumstances including, but not limited to, topography and other physical
       limitations which make connecting systems impractical.

ARat 849

       Chapter 7 of the Spokane County comprehensive plan addresses capital facilities

and utilities. The chapter's pages begin with CF -1 and its goals begin with CF.1.

According to the plan, public facilities and services are often taken for granted, but,

without coordination and conscientious planning for future growth, facilities and services

may be interrupted or inadequate. One fundamental tenet of the GMA is for local

                                               5

No. 31941-5-111 

Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Bd. 



governments to ensure the availability of adequate public facilities and services to serve

existing and future developments. Existing facilities and services must be able to support

new development or provisions for improvements must be made where deficiencies exist.

Capital facilities include roads, water, sewer, solid waste, parks, jails, police protection,

and fire protection. Policy goal CF.3.1 reads:

              Development shall be approved only after it is determined that
       public facilities and services will have the capacity to serve the
       development without decreasing levels of service below adopted standards.

AR at 276. The capacity to serve is termed "concurrency," which "describes the situation

in which adequate facilities are available when the impacts of development occur, or

within a specified time thereafter." WAC 365-196-840(b).

       The Neighborhood Association also contends Spokane County violated one of its

zoning ordinances when rezoning the subject land. Spokane County Zoning Code

(SCZC) section 14.402.040 provides:

              The County may amend the Zoning Code when one of the following
       is found to apply.
              1. The amendment is consistent with or implements the 

       Comprehensive Plan and is not detrimental to the public welfare. 

              2. A change in economic, technological, or land use conditions has
       occurred to warrant modification of the Zoning Code.
              3. An amendment is necessary to correct an error in the Zoning
       Code.
              4. An amendment is necessary to clarify the meaning or intent of the
       Zoning Code.
              5. An amendment is necessary to provide for a use(s) that was not
       previously addressed by the Zoning Code.


                                              6

No. 31941-5-111 

Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Bd. 



            6. An amendment is deemed necessary by the Commission and/or
      Board as being in the public interest.

AR at 1027.

      Spokane County ordinances addressing concurrency also apply to our dispute.

Spokane County Code section 13.650.102 reads:

               13.650.102 - Concurrency facilities and services.
               (I) The following facilities and services must be evaluated for
      concurrency:
               (a) Transportation;
               (b) Public water;
               (c) Public sewer;
               (d) Fire protection;
               (e) Police protection;
              (f) Parks and recreation;
               (g) Libraries;
               (h) Solid waste disposal;
               (i) Schools.
              (2) Direct Concurrency.
              Transportation, public water and public sewer shall be considered
      direct concurrency services. Concurrency requirements for public water
      and public sewer service are detailed in Section 13.650.112. Transportation
      facilities serving a development must be constructed, or a financial
      guarantee for required improvements must be in place prior to occupancy.
      Applicable permit/project applications shall required transportation
      concurrency review, described in Section 13.650.104. A Concurrency
      Certificate shall be issued to development proposals that pass the
      transportation concurrency review.
              (3) Indirect Concurrency.
              Fire protection, police protection, parks and recreation, libraries,
      solid waste disposal and schools shall be considered indirect concurrency
      services. Spokane County shall demonstrate the adequacy of indirect
      concurrency services through the Capital Facilities Plan (CFP). The CFP
      will be updated annually, at which time all indirect concurrency services
      will be evaluated for adequacy. The evaluation will include an analysis of
      population, level of service and land use trends in order to anticipate

                                           7

No. 31941-5-III 

Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Bd. 



       demand for services and determine needed improvements. If any indirect
       concurrency services are found to be inadequate, the County shall adjust the
       land use element to lessen the demand for services, include a project in the
       CFP to address the deficiency, or adjust the Level of Service. To
       implement any of these methods an amendment to the Comprehensive Plan
       is required.

       We tum now to the land in question. Harley C. Douglass, Inc. (Douglass), owns

22.3 acres of undeveloped land, the property at issue in this appeal. The property lies

within Spokane County's Urban Growth Area (UGA). An urban growth area is area

"within which urban growth shall be encouraged, and outside of which growth can occur

only if it is not urban in nature." RCW 36. 70A.Il O. Existing urban utilities service the

Douglass property. Spokane County Utilities provides sewer service, and Whitworth            I
Water District supplies water service.

       Before adoption of amendment II-CPA-05, the Douglass property was zoned for

low-density residential. All adjacent lands are also zoned for low-density residential.

The county comprehensive plan identifies the nearest medium and high density

residential areas as being a mile southeast of the site.   The Douglass land is .9 miles

from the nearest commercial area. The land is not near any public open space.

According to the Regional Land Quantity Analysis for Spokane County Summary

Report, redesignation of the Douglass parcel to medium density is unnecessary to meet

projected growth in Spokane County.

       The following map shows the property's irregular contour, with the property lying


                                               8

No. 31941-5-111 

Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Bd. 



within the bold border:




AR at 228. The property abuts Waikiki Road to the east and North Five Mile Road to

the south. According to the hearing examiner's findings of fact entered in support of a

2007 plat application, Spokane County's Arterial Road Plan designates Waikiki Road as

an "Urban Principal Arterial," and North Five Mile Road as an "Urban Collector

Arterial." AR at 511. Nevertheless, a Spokane County Building and Planning staff

report and a letter from Douglass to the Spokane County Board of Commissioners

identified Waikiki Road as an urban minor arterial.

      Douglass' site generally slopes down from the northwest to the southeast, away



                                            9

j
J
1
I    No.31941-5-II1

I

l
     Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Ed. 



i    from North Five Mile Road and toward Waikiki Road. Various utility easements extend
I!
I
     through the site. Within the easements lie a high-voltage overhead transmission line,
I
I
     associated gravel access roads, and a high-pressure underground gas pipeline. Spokane

     County maintains that, because of the utility easements and the hilly and craggy


I    topography of the land, Douglass may be able to develop only a small portion of its

     parcel, that portion being on the southern edge and the middle of the acreage.

           Douglas previously sought to develop the property into 26 single-family homes

     and 12 duplexes. In 2007, a Spokane County hearing examiner approved a preliminary

     plat for the 38 structures in a subdivision called Redstone. The plat is pictured here:




                                                  10 

No. 31941-5-III
Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Ed.


AR at 366. The northeast comer ofthe property would remain undeveloped under the

plan.

        During the Redstone preliminary plat public hearing, neighbors raised concerns

about the subdivision's singular access to Five Mile Road and concerns about the safety

along the steep road because of an overload of traffic and lack of pedestrian

accommodations. In obtaining approval for the Redstone subdivision, Douglass claimed

that extension of a paved road in the preliminary plat for general vehicular access to

Waikiki Road, meeting County standards, was not economically feasible. The Spokane

County Engineering Department indicated that a road extension from the proposed

subdivision to Waikiki Road would likely be difficult, due to the topography ofthe site.

Nevertheless, Spokane County approved the Redstone plat conditioned, at Spokane

County Fire District 9's request, on the construction of a second access road for fire

vehicles to Waikiki Road.

        Douglass thereafter changed plans for the site. On March 31, 2011, Douglass

applied to amend Spokane County's comprehensive plan and rezone its property from

low-density to medium-density residential. Douglass avowed that, because of changing

economic conditions, a medium-density residential development best fit the location.

Douglass hoped to build eight to ten apartment buildings, inclusive of 200 units, with

parking lots surrounding the buildings. Douglass, however, has not disclosed a specific

development plan or site plan or applied for a project permit. Spokane County labeled

                                            11
                                                                                           II
No. 31941-5-111 

Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Bd. 



Douglass' application to amend the county's comprehensive plan and to rezone the

property "Amendment II-CPA-05" to its comprehensive plan.

       Spokane County proceeded with public input and review by its Department of

Building and Planning of Douglass' proposed zoning change. The department prepared a

staff report, which read, in part:

              PUBLIC COMMENT
              One letter has been received which stated the proposal would lead to
       increased traffic on Five Mile Road, lower already low water pressure,
       increase stormwater runoff and lower property values.

              There are a number of duplex uses near this site, but no multi-family
       uses. Waikiki Road is designated as an Urban Minor Arterial by Spokane
       County's Arterial Road Plan, has sidewalks on both sides and has bus
       service from Spokane Transit Authority. Five Mile Road is not listed on
       the Arterial Road Plan, is steep and windy and does not have sidewalks.

              The Medium Density Residential designation allows multi-family
       residential development, among other uses. There are no multi-family
       developments adjacent to this site. Their inclusion would add variety to the
       area's housing mix.

             The Mead School District serves this site. They were provided with
       an agency circulation regarding this proposal for review and coordination
       purposes.

               Summary:
               Implementation of the Medium Density Residential designation at
       this site is consistent with the goals and objectives of the County's
       Comprehensive Plan. At the time of a specific development proposal, the
       site will be subject to County transportation concurrency regulations, as
       well as, other mitigation measures codified in County development codes.

AR at 220-26.


                                            12 

No. 31941-5-II1 

Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Bd. 



       After its review of Douglass' application, the Spokane County Engineer wrote the

Department of Building and Planning with its conditions of approval:

             This proposed comprehensive plan amendment is not being
      requested for a specific development proposal or site plan at this time. At
      such time a site plan is submitted for review, the applicant shall submit
      detailed traffic information for review by the County Engineer to determine
      what traffic impacts, if any, that the development would have on
      surrounding infrastructure. The applicant is advised that mitigation may be
      required for off-site improvements.
             The County Engineer will review this project for transportation
      concurrency requirements at the time of review of a land Use Application,
      when the project is defined with a specific use.

AR at 235.

      The Douglass parcel lies within the Mead School District, who received notice of

the proposed zone change. The Mead School District tersely wrote to the Department of

Building and Planning: "The Mead School District believes that this request for a change

in land use designation, if approved, could have an impact on schools. The District will

respond with further remarks when the SEPA [State Environmental Policy Act, chapter

43.21C RCW] checklist is circulated for comment." AR at 343.

      Futurewise, the Five Mile Neighborhood Association, and neighbors to the

property voiced opposition to Douglass' application to rezone the property for medium-

density residential. Neighbor A. J. Prudente wrote:

              The new Prairie View Elementary school was completed and opened
      for the 2007-2008 school year. Upon opening during registration there
      were many potential students that had to be turned away due to over
      population. Prairie View has been overpopulated since its opening and we

                                           13 

No. 31941-5-111 

Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Bd. 



      just recently received 4 portable classrooms for the start of the 2010-2011
      school year. Even with the new portables the school is still overpopulated.
      Zoning Five Mile Prairie for apartment buildings will only make this
      situation worse. Please keep Five Mile Prairie zoned only for single family
      housing.

AR at 91.

      Kathy Miotke, on behalf of the Five Mile Neighborhood Association, wrote:

              The applicant states that this parcel has access to public transit and it
      does not. The only access and egress this parcel currently has is North Five
      Mile Road which has no transit service. And there is no safe way to walk
      along North Five Mile Road to Waikiki to find a bus stop. The applicant
      has stated correctly that the current access is North Five Mile Road, then
      states that he is "proposing" Waikiki as an access point. However, during
      the appeal ofthe applicant's Redstone Project, the neighbors begged for an
      access/egress offofWaikiki instead of North Five Mile Road and we were
      told that it was impossible. That makes it hard for us to believe this
      "proposed" change would occur.
              The applicant states that this is not a wild life habitat. I agree it isn't
      now but it was before this land was clear cut. In fact, one of the FMPNA
      members took video from his phone of approximately 40 herd of deer
      standing in the middle of the property the evening after it was clear cut.
              What we have here is a geographical hazardous area with steep
      slopes and erodible soils located within a CARA with high susceptibility ­
      stormwater problems abound for residents. Please read carefully the letter
      submitted by Colleen Little of the Spokane County Stormwater Department
      dated May 6, 2006. You should have seen the drainage ways she described
      in her 2006 letter in May ofthis year, you could grow cranberries in the
      bog. These drainage ways are extremely important as they connect to the
      Little Spokane Natural area and watershed.

             I can tell you that Prairie View Elementary is at capacity even with
      four portable classrooms. And because of the unsafe roads surrounding the
      school, including North Five Mile Road, parents are asked to keep their
      children from walking or riding their bikes. In fact, taxpayers are paying
      approximately $200,000 a year for bus service even within a mile of the
                                                                                            I
      school.

                                              14 

No. 31941-5-111 

Spokane County v. E. Wash. Growth Mgmt. Hr'gs Bd. 



              The Staff report does not acknowledge that this is a geographical
      hazardous area which it clearly is. The pictures that are shown with this
      submission do not give you the full benefit of the topography with the steep
      slopes, the existing neighborhood and the twists and turns of our roadway.
      1 don't believe these pictures were provided by staff as 1 don't believe Mr.
      Brock has seen the site. 1 wish every one of you would take a ride on the
      road and see the parcel and surrounding for yourself.

             To the east, to the west, to the north and to the south, all low density
      residential homes.
             This is not a center or corridor. This is not sited next to a
      neighborhood urban activity center. This does not connect to a commercial
      center. This does not connect to a public open space. It does not have good
      access to a major arterial.
             This doesn't even meet the definition of urban infill housing! Infill
      within an urban area is not 22.2 acres of land and urban infill respects the
      current character of the neighborhood which this zone change does not.
             There is no market analysis, no feasibility study, no environmental
      impact study.
             What is this? It is Spot Zoning which is not allowed by the Spokane
      Comprehensive Plan or GMA.
             This does not fit and 1 urge you to recommend denial of this
      comprehensive plan amendment.

AR at 237-38.

      Brion and Rene Reighard, who live on Five Mile Road, believe a multifamily

development will lower the value of their home. They wrote:

             The only person this development will help is the developer. There
      are plenty of new and used homes in the Five Mile Prairie Area that are
      currently unoccupied. We would prefer that Spokane County try and curb
      the urban sprawl that this development represents. The wildlife habitat that
      has been destroyed by the clear cut a few years ago is very noticeable,
      adding all these buildings will completely destroy it.

AR at 236.


                                            15 

No.3I94I-5-III 

Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Bd. 



       Spokane County's Planning Commission, in a four-two vote, recommended

denying amendment II-CPA-05. The Planning Commission found the amendment

inconsistent with many of Spokane County's planning policies that relate to traffic:

              The Planning Commission finds this proposal to be inconsistent with
      the following Comprehensive Plan Goals and Policies: Goal: T2, Policies:
      T.2.2, 3 & 7. Significant residential development has occurred on and near
      the Five Mile Prairie and transportation improvements have not kept up.
      This site is adjacent to one of the Prairie's access points (North Five Mile
      Rd.). It does not appear that the transportation improvements in the area
      are consistent with the Land Use Plan.
              The Planning Commission also finds this proposal inconsistent with
      Comprehensive Plan Goal: T.3.e, Policy: T.3e.l which speaks to pedestrian
      and bicycle access. This proposal fronts on North Five Mile Rd. which is
      steep, windy and has no accommodations for pedestrians or bicyclists. The
      Spokane County Engineering Department says there are no plans for
      improvements and the applicant, who says they plan to use this road as one
      of their access points, has not indicated they plan to make any
      improvements.
              The amendment does not meet the criteria for a zone reclassification
      as provided by Sections 14.402.040 of the Zoning Code and the Planning
      Commission felt the proposal was not in the public's interest.
              The Commission, in general, thought that the traffic issues in the
      area needed to be addressed comprehensively and that the site is properly
      designated as Low Density Residential.
              Public Comments: Thirty-seven (37) public comments were received
      related to this proposal. Four (submitted by the applicant's agent) were for
      the amendment and 24 were against.

AR at 770.

      Douglass appealed to the Spokane County Board of Commissioners. In tum,

Douglass wrote mUltiple letters to the Board of Commissioners. On November 21, 2011,

relying on a 2007 traffic impact analysis performed for the Redstone plat, Douglass


                                            16 

No. 31941-5-III 

Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Ed. 



wrote:

                 As the board is undoubtedly aware, conditions in the single family
         housing market have deteriorated significantly since 2007. For the
         foreseeable future, development ofthe Redstone plat is no longer feasible
         due to a surplus of single family residential lots and rising construction
         costs. In addition, the constraints on the site due to steep slopes and utility
         easements make the useable portions more suitable for multi-family
         development. Consequently, in March of2011, Douglass submitted an
         application for a comprehensive plan map amendment from Low Density
         Residential to Medium Density Residential (11-CPA-05).
                 The proposed change to medium density residential also creates an
         opportunity to address the neighboring property owners' concerns about
         traffic on North Five Mile Road. To accommodate development of the
         property for multifamily uses, Douglass proposes to construct a new access
         road Eastward across the property directly to Waikiki Road, an urban minor
         arterial. Exhibit C. The new access road is designed to County road
         standards. Douglass also proposes to construct a pedestrian access to the
         existing sidewalks on Waikiki Road. A secondary access onto North Five
         Mile Road would still be necessary, in part to accommodate access to the
         utility easements .
                  . . .With the new primary access onto Waikiki Road, multi-family
         development would significantly reduce the amount of projected traffic on
         North Five Mile Road. In the worst case, with 30 percent of the traffic still
         using the access onto North Five Mile Road, a multi-family development of
         the property at this density would generate only 31 a.m. peak hour trips and
         37 p.m. peak hour trips, far less than what was projected for and approved
         as a part of the Redstone plat. Even ifthe project were developed at the
         maximum density allowed, the trips distributed to North Five Mile would
         still be less than the traffic impacts projected for and approved as part of the
         Redstone plat.

AR at 664. Douglass drew its winding, hilly access road to Waikiki in this picture:




                                               17 

No.31941-5-III 

Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Ed. 





AR at 673,695.

      On December 23, 2011, the Spokane County Board of County Commissioners

adopted Re~olution 11-1191 that approved amendment l1-CPA-05 to the county

comprehensive plan. In other words, the Board of Commissioners rejected the

recommendation of the County Planning Commission. Resolution 11-1191 covered

many other subjects other than the zoning change to the Douglass property. Those

portions of the resolution relevant to amendment ll-CPA-05 provided:

             WHEREAS, ... In approving amendment ll-CPA-05, the Board
      does not concur with the recommendation of the Spokane County Planning
      Commission that the proposal is inconsistent with the Goals and Policies of
      the Spokane County Comprehensive Plan and the written and oral
      testimony alleging traffic impacts to Five Mile Road and Waikiki Road;
      and


                                          18 

No.3l941-5-II1 

Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Bd. 



           WHEREAS, ... recognizing compliance with the Growth
      Management Act.

             NOW, THEREFORE, BE IT RESOLVED by the Board that it
      does hereby enter the following Findings of Fact:

              Findings number 17 through 25 below pertain specifically to
      proposed Comprehensive Plan Amendment No. II-CPA -OS:
            17. Testimony in opposition to proposed amendment No. II-CPA-05
      alleged potential impacts to Mead School District and the capacity of
      Prairie View Elementary School, traffic on Five Mile Road, intrusion of
      multi-family use and density into the surrounding neighborhood, traffic
      impacts to the intersection of Five Mile Road and Waikiki Road, and
      incompatibility of the proposed amendment with Goals and Policies
      UL.2.16, UL.2.l7, UL.7.1 and UL.7.2 of the Spokane County
      Comprehensive Plan.
               18. Potential traffic impacts are properly addressed at project review
      level to be conducted pursuant to Spokane County Code as specified in
      Spokane County Division ofEngineering and Road correspondence dated
      August 2, 2011 which advise the applicant that "at such time a site plan is
      submitted for review the applicant shall submit detailed traffic information
      for "review by the County Engineer to determine what traffic impacts, if
      any, that the development would have on surrounding infrastructure. The
      applicant is advised that mitigation may be required for off-site
      improvements."
               19. Subsequent to the public hearing on November 22,2011
      regarding 11-CPA-05, the applicant, at the Board's request, provided a trip
      generation/distribution letter dated November 23, 2011 that provided
      documentation that provision of a second access point from the site to
      Waikiki Road would reduce the number of vehicle trips using Five Mile
      Road and more specifically in the p.m. peak hours and less trips than the
      previously approved preliminary plat approved for the subject property
      (PN-1974-06: Redstone).
              20. The proposed amendment is consistent with the criteria for a
      zone reclassification under Section 14.402.040 (1) and (2) of the Spokane
      County Zoning Code as the proposed amendment implements the goals and
      objectives of the Comprehensive Plan and the subject area has experienced
      a change of conditions as evidenced by development of duplex dwelling
      units in proximity to the subject property thereby creating a mix of land use

                                            19 

No. 31941-5-111 

Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Bd. 



      types and densities in the Urban Growth Area boundary.
              21. Traffic impacts from the proposal will be mitigated for
      compliance with Spokane County Code and concurrency standards at the
      project level as specified by the Division of Engineering and Roads in their
      comments regarding the proposed amendment dated August 2, 2011.
              22. Traffic impacts from the proposed amendment may be further
      mitigated by provision of a second access point to Waikiki Road, to be
      reviewed at the project level, which will reduce the number of vehicle trips
      on Five Mile Road as evidenced by the trip distribution letter submitted by
      the applicant on November 23, 2011.
              23. The proposed amendment is consistent with Spokane County
      Comprehensive Plan Goals and Policy UL.2.16 that encourage location of
      medium and high density residential categories with good access to major
      arterials such as Waikiki Road, which is designated as an Urban Minor
      Arterial.
              24. The proposed amendment is consistent with the Spokane County
      Comprehensive Plan Goal and Policy UL.2.17 as the subject property is
      located inside the Urban Growth Area, is served with public utilities,
      provides a range of housing types and densities, is considered infill
      development of a site with development constraints due to site topography
      and proximity to existing transmission lines for electricity, an Avista
      Substation, and a natural gas pipeline.
              25. The Board finds that the proposed amendment is consistent with
      the Spokane County Comprehensive Plan Goals and Objectives UL.7,
      UL.7.1, UL.7.2, UL.7.3, UL7.I2, UL.8, UL.8.1, UL.9a, UL.9b, H.3a,
      CF.3.I as the subject site is served with public utilities, is located in the
      Urban Growth Area, has adequate capacity for public sewer, will create an
      urban area with a variety of housing types and prices with a variety of
      residential densities, constitutes limited infill development, and is located in
      an area where adequate public facilities and services can be provided
      without decreasing levels of service.
              26. Approval of the proposed amendment should be conditioned
      upon a development agreement between the proponent of the amendment
      and Spokane County requiring at a minimum that development upon the
      property will provide public access to and improvements to Waikiki Road
      including curbs, gutters, sidewalks and drainage as required by applicable
      codes, regulations and Spokane County Road standards based upon the
      development proposed upon the property and review of a detailed traffic
      analysis. The internal road within the development shall be constructed to

                                            20 

No. 31941-5-III 

Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Bd. 



      Spokane County Road Standards, shall include sidewalks on both sides to
      facilitate a future pathway, shall be owned and maintained by the property
      owner until site development is complete at which time ownership and
      maintenance shall be transferred to Spokane County and provide a
      termination at the west property line to provide public access to adjoining
      properties with the intent of mitigation of vehicular traffic on Five Mile
      Road and provide access to Waikiki Road consistent with Spokane County
      Road standards.

             BE IT FURTHER RESOLVED, that approval of proposed
      amendment No. 11-CPA-05 and the concurrent zone reclassification thereto
      shall only be of effect upon execution of a Development Agreement
      pursuant to RCW 36.70B as described above in finding number 26.

AR at 9-14.

      In paragraph 26 of Resolution 11-1191, the Spokane County Board of County

Commissioners conditioned its approval of ll-CPA-05 on Douglass providing public

access to and improvements to Waikiki Road including curbs, gutters, sidewalks, and

drainage, and on the county and Douglass first entering a development agreement. The

Board of County Commissioners reiterated that traffic concerns should be addressed later

during the project review process.

                                     PROCEDURE

      On February 27, 2012, Five Mile Prairie Neighborhood Association and

Futurewise petitioned the Growth Management Hearings Board for review of the

approval of Spokane County comprehensive plan amendment ll-CPA-05 and another

amendment found in Resolution 11-1191. Both organizations claimed that its members

included landowners and residents of Spokane County who were aggrieved and adversely

                                          21 

                                                                                         I,
No. 31941-5-111 

Spokane County v. E. Wash. Growth Mgmt. Hr'gs Bd. 



affected by the county's adoption of the resolution.

       On March 27, 2012, Douglass moved to intervene in the GMHB proceeding. On

April 4, 2012, the GMHB allowed Douglass to intervene. The prehearing order and

order granting intervention read, in part:

              A party who fails to attend or participate in any hearing or other
       stage of the adjudicative proceedings before the Board in this case may be
       held in default and an order of default or dismissal may be entered pursuant
       to WAC 242-03-710.

The GMHB served Douglass with this order.

       Before the GMHB, the Neighborhood Association challenged amendment 11­

CPA-OS as inconsistent with Spokane County's comprehensive plan and several of its

development regulations. The Neighborhood Association also argued that the

amendment did not satisfy Spokane County Code 14.402.040's criteria for amendments.

Spokane County countered that the GMHB lacked jurisdiction to review amendment 11­

CPA-OS. The county casted the rezone as a project permit, appealable to superior court

under the Land Use Petition Act (LUPA), chapter 36.70C RCW, and not a development

regulation or comprehensive plan amendment appealable to the GMHB.

       On July 19,2012, the GMHB conducted a hearing on the merits. Douglass neither

appeared at the hearing nor filed a brief. At the conclusion of the hearing, the GMHB

moved to dismiss Douglass.




                                             22 

No. 31941-5-III 

Spokane County v. E. Wash. Growth Mgmt. Hr'gs Bd. 



       On August 23,2012, the GMHB       iss~ed    its final decision and order. The GMHB

first ruled it had jurisdiction to review the concurrent rezone. The GMHB then dismissed

Douglass as a party, writing:

              Intervenor Harley C. Douglass, Inc. failed to file any brief and failed
      to attend the July 19,2012 Hearing on the Merits. Pursuant to WAC 242­
      03-710, the Board on its own motion entered an Order of Dismissal of
      Harley C. Douglass, Inc. for failure to file any brief and failure to attend the
      Hearing on the Merits.

AR at 1018. The GMHB served this order on Douglass.

       In its August 23 final decision, the GMHB concluded that Spokane County failed

to comply with the Growth Management Act when it enacted Resolution 11-1191, as it

relates to amendment ll-CPA-05. The GMHB began its analysis by recognizing the

deference owed local governments:

             For the purposes of board review ofthe comprehensive plans and
      development regulations adopted by local government, the GMA
      establishes three major precepts: a presumption of validity; a "clearly
      erroneous" standard of review; and a requirement of deference to the
      decisions of local government.

AR at lOll.

      In its final decision, the GMHB found amendment II-CPA-05 consistent with

Spokane County comprehensive plan policies to: "[e]nsure that the design of infill

development preserves the character of the neighborhood," policy H.3.2; "[i]dentifY and

designate land areas for residential use, including categories for low-, medium-, and high-

density areas," policy UL.7.1; and "[s]ite multifamily homes throughout the Urban

                                            23 

No. 31941-5-111 

Spokane County v. E. Wash. Growth Mgmt. Hr'gs Bd. 



Growth Area," policy UL.2.17. AR at 1020, 1021, lO24. The GMHB found the

amendment inconsistent, however, with three of the policies in Spokane County's

comprehensive plan: UL.2.16, UL.2.20, and CF.3.1. Under urban land use policy 2.16,

Spokane County should: "Encourage the location of medium and high density residential

categories near commercial areas and public open spaces and on sites with good access to

major arterials." AR at 247. The GMHB noted that much of the opposition to the

proposed amendment to the comprehensive plan concerned access to Five Mile Road.

The GMHB further observed that the Spokane County Planning Commission

recommended denial of the proposed amendment due to outdated roads to the Douglass

site. According to the GMHB, Five Mile Road is steep, windy, and lacks

accommodations for pedestrians or bicyclists. Yet, Five Mile Road will be one of the

access points for the proposed development despite neither the County nor the developer

having any plans for transportation improvements to Five Mile Road.

       In its final decision, the GMHB noted that, after the Planning Commission vote,

Douglass submitted a letter to the county stating that "the development traffic is proposed

to primarily use Waikiki Road to access the development with little to no need for the use

of Five-Mile Road." AR at 693. Nevertheless, the GMHB observed that the potential

road would wind across closely packed contour lines as it traverses steep terrain. The

GMHB held that the County Commissioners findings of fact 22 and 23 were not based on

substantial evidence. Finding of fact 23 inconsistently stated there was good access to

                                            24 

No. 31941-5-111 

Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Bd. 



major arterials such as Waikiki Road but the record showed that Waikiki Road is a minor

arterial not a major arterial. Five Mile Road is a steep, windy, two lane road that has no

arterial designation. The GMHB further ruled that the site of the proposed development

lacked good access to major arterials, and amendment II-CPA-05 was inconsistent with

and thwarts Spokane County comprehensive plan policy UL.2.I6.

       Under Spokane County comprehensive plan urban land use policy 2.20, Spokane

County must encourage multifamily projects to be arranged in a pattern of connecting

streets and blocks, but the policy also allows cul-de-sacs or other closed street systems

under certain circumstances including, but not limited to, topography and other physical

limitations which make connecting systems impractical. In its August 23, 2012 final

decision, the GMHB held amendment II-CPA-05 to contravene UL.2.20. In so ruling,

the GMHB repeated its comments about poor access to the site. The GMHB focused on

the inability of pedestrians and bicyclists to access the proposed development from either

Five Mile Road or Waikiki Road.

       Under Spokane County Capital Facilities and Utilities policy 3.1: "Development

shall be approved only after it is determined that public facilities and services will have

the capacity to serve the development without decreasing levels of service below adopted

standards." AR at 276. The GMHB found that amendment II-CPA-05 thwarted policy

CF.3.l. The GMHB emphasized the Planning Commission's findings that Five Mile

Road would not be suitable for children to walk along to attend school, and in recognition

                                             25 

No. 3I941-S-III 

Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Bd. 



of the lack of any pedestrian facilities, the schools have incurred significantly increased

costs to transport school children who live near Five Mile Road. The GMHB found that

there was substantial evidence in the record showing that school facilities lack capacity to

serve the proposed medium density development.

       The GMHB also concluded that amendment II-CPA-OS does not meet the criteria

for a zone reclassification as mandated under SCZC section 14.402.040. The code

section provides, in relevant part:

              The County may amend the Zoning Code when one of the following
       is found to apply.
              1. The amendment is consistent with or implements the
       Comprehensive Plan and is not detrimental to the public welfare.
              2. A change in economic, technological, or land use conditions has
       occurred to warrant modification of the Zoning Code.

             6. An amendment is deemed necessary by the Commission and/or
       Board as being in the public interest.

AR at 177-78.

       Douglass argued before the Spokane County Board of Commissioners and the

GMHB that the previously approved Redstone plan was no longer feasible in this

economy of surplus single family residential lots and rising construction costs. In its

August 23 decision, the GMHB rejected this argument, reasoning:
                                                                                               I
              The development of duplex dwelling units in proximity to the
       subject property cannot constitute a change in circumstances under SCZC                 I
       14.402.040(2) since duplexes are already a permitted use in the "Low 

       Density Residential" zone and so there is no need to change the zoning to
       accommodate duplexes. 

                                                                                               ,
                                                                                               I
                                                                                               t
                                             26
                                                                                               i
                                                                                               i
                                                                                               i
No. 31941-5-111 

Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Bd. 



             Moreover, if zoning classifications could be readily changed
      whenever there are cyclical market fluctuations (as advocated by
      applicant's engineering consultant), then property owners could lose the
      reliance value of the zoning code and thereby frustrate the investment
      backed expectations of homeowners.

AR at 1029 (footnotes omitted).

      Ultimately, the GMHB invalidated amendment II-CPA-OS under RCW

36.70A.302. The GMHB concluded the amendment substantially interfered with GMA

goals (1), (3), and (12) in RCW 36.70A.020, which read:

             (1) Urban growth. Encourage development in urban areas where
      adequate public facilities and services exist or can be provided in an
      efficient manner.

             (3) Transportation. Encourage efficient multi modal transportation
      systems that are based on regional priorities and coordinated with county
      and city comprehensive plans.

             (12) Public facilities and services. Ensure that those public facilities
      and services necessary to support development shall be adequate to serve
      the development at the time the development is available for occupancy and
      use without decreasing current service levels below locally established
      minimum standards.

      The GMHB wrote:

             The Board has determined that Spokane County failed to comply
      with the GMA and has remanded this matter to the County to achieve
      compliance under RCW 36.70A.300. The Board hereby finds and
      concludes that the continued validity of Amendment II-CPA-OS would
      substantially interfere with the fulfillment ofGMA Planning Goals 1,3,
      and 12.
             Moreover, there is evidence in the record indicating a risk for project
      vesting in this case, which would render GMA planning procedures as
      ineffectual and moot-if such project vesting would occur, then the remand

                                            27 

No. 31941-5-111 

Spokane County v. E. Wash. Growth Mgmt. Hr gs Bd. 

                                                  J




      of this case to the County would be meaningless and there would be no
      practical way to address GMA compliance.
              Conclusion
              Based upon the foregoing, the Board determines that the continued
      validity of Amendment ll-CPA-OS would substantially interfere with the
      fulfillment ofRCW 36A.70A.020(1) [Urban Growth], .020(3)
      [Transportation], .020(12) [Public facilities and services]. Therefore, the
      Board issues a Determination of Invalidity as to Comprehensive Plan
      Amendment ll-CPA-OS.

AR at 1034.

      Douglass and Spokane County filed separate petitions with Spokane County

Superior Court for review of the GMHB's final decision and order. The superior court

consolidated the appeals. Before the superior court, Douglass and the county again

argued that the GMHB lacked jurisdiction. Douglass also argued the GMHB erred when

it dismissed it from the proceedings.

      The superior court reversed the GMHB on all grounds. The court ruled that the

GMHB lacked subject matter jurisdiction to review the concurrent rezone. The superior

court reversed the GMHB's dismissal of Douglass "because Harley C. Douglass, Inc.

complied with the GMHB's orders and the requirements for intervention before the

GMHB so the GMHB erroneously interpreted or applied the law and/or abused its

discretion." CP at 494. Last, the superior court reversed the GMHB's invalidation of

amendment ll-CPA-OS, because "the County's planning decision was not clearly

erroneous in view of the entire record." CP at 494-95. The Spokane County Superior

Court remanded to the GMHB with instructions to enter an order finding the county in

                                           28 

No. 31941-5-III
Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Bd.


compliance with GMA when adopting amendment II-CPA-05.

                                 LA W AND ANALYSIS

       Issue I: Whether the GMHB correctly dismissed Douglass from its proceeding?

       Answer I: We decline to resolve this issue, because its resolution does not impact

the merits of the appeal.

       Before addressing the merits of the Neighborhood Association's appeal, we must

address two procedural questions. First, the GMHB dismissed Douglass from its

proceeding because of Douglass' failure to file a brief and appear at the hearing. The

Neighborhood Association assigns error to the trial court's reversal of this dismissal. The

Neighborhood Association argues WAC 242-03-710 supports the GMHB 's ruling. As a

preliminary issue, the Neighborhood Association also contends that, because no party

challenged Douglass' dismissal before the GMHB, the GMHB's action could not be

challenged on appeal to the superior court or litigated in this court. In turn, Douglass

contends that, regardless of its dismissal from the GMHB proceeding, it had standing,

under the Administrative Procedure Act, chapter 34.05 RCW, to participate in the trial

court proceeding and has standing for the same reason to participate in this appeal.

Douglass emphasizes RCW 34.05.530, which gives standing to obtain judicial review of

agency action to any person aggrieved or adversely affected by the agency action.

       We decline to resolve the issue of Douglass' standing because its resolution does

not impact our decision on the merits. Principles ofjudicial restraint dictate that if

                                             29 

No.3l941 5 III
           M   M




Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Bd.


resolution of another issue effectively disposes of a case, we should resolve the case on

that basis without reaching the first issue presented. Wash. State Farm Bureau Fed'n v.

Gregoire, 162 Wn.2d 284,307, 174 P.3d 1142 (2007); Hayden v. Mut. o/Enumclaw Ins.

Co., 141 Wn.2d 55, 68, 1 P.3d 1167 (2000).

       Even if we ruled that Douglass could not participate in this appeal, Spokane

County would remain a party. Spokane County forwards the same arguments on the

merits of the appeal as forwarded by Douglass. Dismissing Douglass would not narrow

those arguments. Douglass raises some arguments about the GMHB's subject matter

jurisdiction that the county does not raise. Nevertheless, as shown below, we reject those

arguments.

       Issue 2: Whether the GMHB held subject matter jurisdiction over the petition

challenging Resolution 11-1191 and amendment l1-CPA-05 adopted concurrently by

Spokane County?

       Answer 2: Yes.

       The second procedural question for us to address arises from the trial court's

ruling that the GMHB lacked subject matter jurisdiction over the Neighborhood

Association's petition. The Neighborhood Association assigns error to this ruling. Ifwe

affirmed this ruling by the trial court, we need not address the merits of the appeal.

Nevertheless, we reverse the trial court's ruling on subject matter jurisdiction.

       RCW 36.70A.280 bestows jurisdiction upon the GMHB over limited subject

                                             30
No. 31941-5-111
Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Bd.


matters. The statute reads, in relevant part:

               ( 1) The growth management hearings board shall hear and determine
       only those petitions alleging either:
               (a) That, except as provided otherwise by this subsection, a state
       agency, county, or city planning under this chapter is not in compliance
       with the requirements of this chapter ... or chapter 43.21 C RCW as it
       relates to plans, development regulations, or amendments, adopted under
       RCW 36.70A.040 or chapter 90.58 RCW.

(Emphasis added.)

       The plans, to which RCW 36.70A.280 refers, are comprehensive plans. RCW

36.70A.040. The definition of "development regulation" includes "zoning ordinances,"

but excludes "approval of a project permit application" as defined in RCW

36.70B.020(4). RCW 36.70A.030(7). RCW 36.70B.020(4) defines a "project permit

application" as:

               any land use or environmental permit or license required from a
       local government for a project action, including but not limited to building
       permits, subdivisions, binding site plans, planned unit developments,
       conditional uses, shoreline substantial development permits, site plan
       review, permits or approvals required by critical area ordinances, site­
       specific rezones authorized by a comprehensive plan or subarea plan, but
       excluding the adoption or amendment ofa comprehensive plan, subarea
       plan, or development regulations except as otherwise specifically included
       in this subsection.

(Emphasis added.)

       Resolution of subject matter jurisdiction in this appeal depends on whether we

characterize amendment II-CPA-05 to the county's comprehensive plan as a rezone, on

the one hand, or a project permit or site-specific rezone authorized by a previously

                                                31 

No.31941-5-III 

Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Bd. 



existing comprehensive plan, on the other hand. The resolution has characteristics of

both. If the amendment is a rezone, the GMHB held subject matter jurisdiction. We hold

the resolution and corresponding comprehensive plan amendment to be a rezone other

than a site-specific rezone. We also note that Spokane County's argument that the

amendment constituted a project permit contradicts its position on the merits that no

relief should be granted the Neighborhood Association because its complaints about the

proposed project can be heard at the permitting stage.

      After the trial court's ruling, this court issued its opinion in Spokane County v.

Eastern Washington Growth Management Hearings Board, 176 Wn. App. 555, 309 P.3d

673 (2013), review denied, 179 Wn.2d 1015 (2014) (Spokane County II). We deem

Spokane County II controlling. In that case, as here, the Spokane County Board of
                                                                                           I
Commissioners amended the county's comprehensive plan and rezoned certain property

in one legislative action. We addressed whether the rezone was an amendment to a

development regulation subject to challenge under the GMA or a project permit subject

to review under LUPA. We held the GMHB had jurisdiction because the rezone was

adopted at the same time as the comprehensive plan amendment:

             Considering all, we hold a site-specific rezone is a project permit
      approval under LUPA ifit is authorized by a then-existing comprehensive
      plan and, by contrast, is an amendment to a development regulation under
                                                                                           i
      the GMA if it implements a comprehensive plan amendment. In sum, the
      hearings board had subject matter jurisdiction to review amendment 07­
                                                                                           f
      CPA-05's rezone for compliance with both the GMA and SEPA. See                       I
      former RCW 36.70A.280(l)(a), .290(2).

                                            32 

No.3l94l-5-III
Spokane County v. E. Wash. Growth Mgmt. Hr'gs Bd



Spokane County 11, 176 Wn. App. at 572 (emphasis added). Thus, if the county authority

adopts the rezone concurrent with the amendment to the comprehensive plan, the GMHB

can assume subject matter jurisdiction under the GMA.

       In this appeal, Spokane County respectfully disagrees with our analysis in Spokane

County 11, but concedes its application. Douglass urges reversal of Spokane County 11.

Douglass argues Spokane County 11 failed to explain when and how a comprehensive

plan becomes "existing," and then Douglass poses hypothetical questions in an attempt to

belittle our holding.

       Douglass first asks: if a county adopts a rezone one day after the authorizing

amendment to a comprehensive plan, is the amended plan an "existing planT' Stated

differently, do the rezone and the amendment to the comprehensive plan retain

concurrent status if not adopted on the same day? Or does the rezone implement an

already existing comprehensive plan if the county adopts the rezone a day after the

authorizing amendment to the comprehensive plan? Douglass presumably wishes to

drive the point that a government entity could avoid application of Spokane County 11 by

always adopting a requested rezone one day, or perhaps even one hour, after amending

the comprehensive plan, such that the two are no longer concurrent or subject to the

GMHB's jurisdiction. Since no delay occurred in the adoption of the rezone here,

however, we need not address Douglass' question.


                                            33
No. 31941-5-111 

Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Bd. 



       Douglass also asks the existential question: "If the GMHB upheld an amendment

to a comprehensive plan, would the comprehensive plan, as amended, then become an

'existing' comprehensive plan such that the concurrent rezone became 'authorized' and

therefore a 'project permit' over which the GMHB lacked jurisdiction?" Br.ofResp't

Harley C. Douglass at 17. In other words, is the amendment in existence before approval

by the GMHB? We believe the answer is no, since the upholding of an amendment is not

itself a second amendment. Under RCW 36.70A.320(1), comprehensive plans and

amendments thereto are presumed valid upon adoption.

       In Washington, the doctrine of stare decisis requires a clear showing that an

established rule is incorrect and harmful before it is abandoned. Riehl v. Foodmaker,

Inc., 152 Wn.2d 138, 147,94 P.3d 930 (2004); In re Rights to Waters ofStranger Creek,

77 Wn.2d 649, 653,466 P.2d 508 (1970). Douglass has not met its burden of showing

Spokane County II was incorrectly decided or that its holding is harmful.

      Issue 3: Whether the GMHB erred when declaring amendment II-CPA-05 to be

inconsistent with Spokane County's comprehensive plan policy UL.2.16?

      Answer 3: No.

       We now begin our analysis of each of the alleged inconsistencies of the

comprehensive plan amendment with the preexisting Spokane County comprehensive

plan and the county zoning code. The GMHB found amendment II-CPA-05 inconsistent

with three of Spokane County's comprehensive plan policies: UL.2.I6, UL.2.20, and

                                            34 

No. 31941-5-III 

Spokane County v. E. Wash. Growth Mgmt. Hr'gs Ed. 



CF.3.1. We address separately whether the plan amendment violated the respective

polices. We later address whether any such violations compels the invalidation of

amendment 11-CPA-05.

       The central purpose ofthe Growth Management Act is to coordinate land use,

zoning, subdivision, planning, development, natural resources, public facilities, and

environmental laws into one scheme in order to concentrate new development in compact

urban growth areas, while conserving environmentally critical land and valuable natural

resources. Richard L. Settle & Charles G. Gavigan, The Growth Management Revolution

in Washington: Past, Present, and Future, 16 U. PUGET SOUND L. REv. 867,872-73

(1993). The GMA requires counties to compose comprehensive plans to responsibly

manage their growth and to enact regulations to effectuate those plans. A comprehensive

plan is a guide or blueprint to be used when making land use decisions. Citizens for

Mount Vernon v. City ofMount Vernon, 133 Wn.2d 861,873,947 P.2d 1208 (1997).

Several GMA provisions impose requirements upon the comprehensive plan and plan

amendments. RCW 36.70A.l30(1 )(d) dictates:

             Any amendment of or revision to a comprehensive land use plan
      shall conform to this chapter [the Growth Management Act]. Any
      amendment of or revision to development regulations shall be consistent
      with and implement the comprehensive plan.

RCW 36.70A.070 commands: "The plan shall be an internally consistent document."

      Under the GMA, a newly adopted or amended development regulation must be


                                            35 

1

1
I1
j

s    No. 31941-5-III
     Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Bd.


     "consistent with and implement the comprehensive plan." RCW 36.70A.040(3)(d),

     (4)(d), (5)(d); See, e.g., Spokane County II, 176 Wn. App. at 574-75. There need not be

     strict adherence, but any proposed land use decision must generally conform to the

     comprehensive plan. Citizens/or Mount Vernon, 133 Wn.2d at 873; Barrie v. Kitsap

     County, 93 Wn.2d 843,849,613 P.2d 1148 (1980). Ultimately, the comprehensive plan

     and any amendment to it must obey the GMA' s clear mandates. Spokane County IJ, 176

     Wn. App. at 575. The GMHB is charged with adjudicating GMA compliance and

     invalidating noncompliant comprehensive plans. RCW 36.70A.280; .302; City 0/

     Arlington v. Cent. Puget Sound Growth Mgmt. Hr'gs Bd., 164 Wn.2d 768, 778, 193 P.3d

     1077 (2008).

           Under Spokane County's comprehensive plan Urban Land Use (UL) policy 2.16,

     the county must: "Encourage the location of medium and high density residential

     categories near commercial areas and public open spaces and on sites with good access to

     major arterials." AR at 247. The Spokane County Board of Commissioners found:

                   23. The proposed amendment is consistent with Spokane County
           Comprehensive Plan Goals and Policy UL.2.16 that encourage location of
           medium and high density residential categories with good access to major
           arterials such as Waikiki Road, which is designated as an Urban Minor
           Arterial.

     AR at 13 (emphasis added). The County's findings of fact did not address whether the

     Douglass project would lie near commercial areas or public open spaces. The GMHB

     held that the finding of fact 23 was not based on substantial evidence. We agree.

                                                36 

                                                                                         f
No. 31941-5-111 

Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Ed. 



      We first address whether the Douglass site is near commercial areas and public

open spaces. The Spokane County Board of Commissioners entered no finding that the

land lay near either. The Douglass land is .9 miles from the nearest commercial area.

      Spokane County argues that the Neighborhood Association does not indicate what
                                                                                         1
constitutes or what distance constitutes "near." Although we agree that the

Neighborhood Association provides no help in measuring nearness in this context, the
                                                                                         Ii
Spokane County Board of Commissioners also afforded us no assistance. Instead, the

Board of Commissioners ignored the policy language. In its brief, Spokane County also    I
fails to supply any definition for "near." We will therefore defer to the GMHB who did

not consider .9 miles to be near the proposed development. Presumably the policy seeks
                                                                                         !
to provide shopping areas within reasonable walking distance for the large number of

residents of a medium density development. Although many people walk more than .9

miles each day, few people walk this distance for shopping purposes.

      The county also contends policy UL.2.16 only "encourages" closeness and good

access. It does not "demand" closeness or good access. Along these lines, the county

argues that policy UL.2.16 is only one of competing goals to be balanced with other

goals. The weighing of these goals, Spokane County argues, is for the local government

and not the GMHB. We might consider these arguments compelling had the Spokane

County Board of Commissioners weighed, on the record, the various goals and polices of

the GMA. It did not. We will return to these arguments and our response when we

                                           37 

No. 31941-5-III
Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Bd.


determine if amendment ll-CPA-05 should be declared invalid. Our decision in Spokane

County I, 173 Wn. App. 310 (2013) addressed the use of the word "encourage" in the

context of addressing the invalidity of the zoning amendment. 173 Wn. App. at 333. We

note that in Spokane County I, this court held that the rezoning amendment passed muster

under Spokane County's UL.2.16 because the high density project was adjacent to a

shopping center and surrounding commercial development.

       UL.2.16 also desires that the Douglass site benefit from good access to major

arterials. Douglass' property abuts two roads: Five Mile Road and Waikiki Road. Five

Mile Road is not a major arterial. For the first time on appeal, Spokane County argues

that Waikiki Road is a major arterial. We must limit our response to the county's

argument to the record before the GMHB. Pierce County SherifJv. Civil Servo Comm 'n

for Sheriff's Emp. ofPierce County, 98 Wn.2d 690,693-94,658 P.2d 648 (1983). The

record defeats the county's argument.

       A hearing examiner addressing Douglass' Redstone application wrote that Waikiki

Road is a minor principal arterial. Nevertheless, the examiner's finding is not a direct

source for this information. Also, the examiner's use of the adjective "principal" rather

than "major," lessens the credibility of the finding. "Minor" and "principal" are

inconsistent terms.

       The Department of Building and Planning staff report identified Waikiki as a
                                                                                            It
"Minor Urban ArteriaL" Douglass' letter to the Board of Commissioners labels Waikiki

                                            38 

                                                                                            I
                                                                                            J
                                                                                            I
No. 31941-5-111 

Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Bd. 



Road as minor arterial. Spokane County's own internally inconsistent finding of fact 23

designates Waikiki Road as minor arterial.

       Spokane County agrees that the record before the Board of Commissioners and the

GMHB only labeled Waikiki Road as a minor arterial. Spokane County claims any

identification ofWaikiki Road as a minor arterial is an unfortunate error and asks this

court to take judicial notice of Spokane County's Arterial Road Map, available at

wwW.spokanecounty.orgidataiengineers/traffic/arterialroadmap.pdf, which identifies

Waikiki as an "urban principal arterial." We deny Spokane County's request.

       ER 201 permits a court to take judicial notice of "adjudicative facts ... not subject

to reasonable dispute" in the sense that they are either "( 1) generally known within the

territorial jurisdiction of the trial court or (2) capable of accurate and ready determination

by resort to sources whose accuracy cannot reasonably be questioned." Spokane County

does not isolate which ground or grounds it forwards in asking us to take judicial notice.

We do not consider the classification ofWaikiki Road's status to be common knowledge

within Spokane County, nor does the county argue such. We also know of no decision

that recognizes an Internet web page to be a source whose accuracy cannot reasonably be

questioned. In In re Marriage o/Meredith, 148 Wn. App. 887,904,201 P.3d 1056

(2009), the husband asked this court to take judicial notice of information on internet

sites of immigrant rights organizations in order to support his claim of judicial bias. This




                                             39 

No.31941-5-III
Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Bd.


court reasoned, with double negatives, that information contained on the internet sites

were not from a source whose accuracy cannot reasonably be questioned.

       We recognize that Spokane County asks us to take judicial notice of information

on a government entity website, rather than a website of questionable origin.

Nevertheless, we will not take judicial notice of information on a government website

that is inconsistent with all evidence before the government entity and contrary to the

entity's own findings of fact.

       The Spokane County Board of Commissioners also found that the Douglass land

garnered good access to Waikiki Road. The GMHB correctly concluded that substantial

evidence did not support this finding. A review of the record shows no evidence

supported the finding. "Good access" is more of an opinion than a fact, because of the

modifier "good." Spokane County failed to include in its finding any underlying facts

upon which it found good access to Waikiki Road.

       Unlike other policy goals couched in concurrency language, policy UL.2.16 seeks

good access presently, as opposed to simply by completion of development. At the

present, the site lacks direct access to Waikiki Road. Douglass' engineer included a map

depicting a potential site road joining with Waikiki Road. This street would wind across

closely packed contour lines as it traverses steep terrain. These characteristics are not

hallmarks of good access. Finally, Douglass previously represented, when advocating the

Redstone subdivision, that an access road to Waikiki Road was impossible.

                                             40
NO.31941·S·III 

Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Bd. 



       Spokane County may also rely on its conditioning of amendment Il-CPA-OS on

the developer's entering a development agreement requiring access to Waikiki Road.

This reliance is misplaced since UL.2.16 desires current, good access. The proposed

street is neither current nor good.

       Spokane County contends that policy UL.2.16 does not capitalize "major arterial"

and the term is not defined in the comprehensive plan. So, argues the county, the

definition of "major arterial" is not necessarily the same as found in the county

classification system, and the Board of Commissioners was therefore free to conclude

that Waikiki Road is a major arterial. Spokane County is using doublespeak. The county

fails to provide us any other definition for "major arterial." The Board of Commissioners

failed to include in its findings why Waikiki Road should be considered a major arterial

when it is otherwise designated a minor arterial.

       Spokane County relies on our decision in Spokane County I. In Spokane County I,

we ruled that the county only needs to ensure sufficient facilities at time of development,

not at the time of amending its comprehensive plan. Nevertheless, this ruling was not

based on UL.2.16, but on the GMHB's use ofRCW 36.70A.070(6)(b) to invalidate the

zoning amendment. The statute demands concurrency. Concurrency does not exact

sufficient utilities and roads until someone begins to live on the land. UL.2.16

encourages currency, which is sufficient roads in the present. Thus, the county's reliance




                                            41 

No. 31941-5-III
Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Bd.


is misplaced. Spokane County I did not address the question of whether the decision's

proposed development enjoyed good access to a major arterial.

       Spokane County may argue that, under policy UL 2.16, the acreage need not enjoy

good access to major arterials, if the site remains near commercial areas. We do not read

the policy as such since the policy employs the word "and" between commercial areas

and good access. We presume "and" functions conjunctively. State v. Kozey, 183 Wn.

App. 692, 698, 334 P.3d 1170 (2014), review denied, 182 Wn.2d 1007 (2015). Also,

nearness to a commercial area does not lessen the need for a major arterial. To the

contrary, this closeness may increase the need.

      We would be remiss to continue without now discussing the standards of review

for the GMHB, the superior court, and this appellate court. The GMA directs the GMHB

to grant Spokane County considerable deference in its planning decisions. RCW

36.70A.320(3) reads:

              In any petition under this chapter, the board, after full consideration
      of the petition, shall determine whether there is compliance with the
      requirements of this chapter. In making its determination, the board shall
      consider the criteria adopted by the department under RCW 36. 70A.190(4).
      The board shall find compliance unless it determines that the action by the
      state agency, county, or city is clearly erroneous in view ofthe entire record
      before the board and in light of the goals and requirements of this chapter.

To find an action "clearly erroneous," the GMHB must be left with the firm and definite

conviction that a mistake has been committed. King County v. Cent. Puget Sound

Growth Mgmt. Hr'gs Bd, 142 Wn.2d 543,552, 14 P.3d 133 (2000).

                                            42 

No. 31941-5-III 

Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Bd. 



      The GMA contains a unique provision, adopted by the state legislature in 1997,

presumably because the legislature concluded that the GMHB failed to give sufficient

deference to local government planning decisions. RCW 36.70A.320 I reads:

              The legislature intends that the board applies a more deferential
      standard of review to actions of counties and cities than the preponderance
      of the evidence standard provided for under existing law. In recognition of
      the broad range of discretion that may be exercised by counties and cities
      consistent with the requirements of this chapter, the legislature intends for
      the board to grant deference to counties and cities in how they plan for
      growth, consistent with the requirements and goals of this chapter. Local
      comprehensive plans and development regulations require counties and
      cities to balance priorities and options for action in full consideration of
      local circumstances. The legislature finds that while this chapter requires
      local planning to take place within a framework of state goals and
      requirements, the ultimate burden and responsibility for planning,
      harmonizing the planning goals of this chapter, and implementing a
      county's or city's future rests with that community.

This GMA provision shows the legislature's desire that the GMHB reluctantly declare a

county action to be noncompliant or invalid. This deference is not unlimited, however.

Our state high court observed:

             Without question, the "clearly erroneous" standard requires that the
      Board give deference to the county, but all standards of review require as
      much in the context of administrative action. The relevant question is the
      degree of deference to be granted under the "clearly erroneous" standard.
      The amount is neither unlimited nor does it approximate a rubber stamp. It
      requires the Board to give the county's actions a "critical review" and is a
      "more intense standard of review" than the arbitrary and capricious
      standard.

Swinomish Indian Tribal Cmty. v. W. Wash. Growth Mgmt. Hr'gs Bd., 161 Wn.2d 415,

435 n.8, 166 P.3d 1198 (2007).

                                           43 

No. 31941-5-111 

Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Ed. 



       Spokane County and Douglass lost before the GMHB. When a party appeals a

GMHB decision to a court, the court reviews the board decision, not the local

government action. RCW 36.70A.300(5). We do not defer to the Superior Court.

Spokane County /1, 176 Wn. App. at 564-65 (2013). On review, we stand in the same

position as a superior court reviewing a board's decision. Lewis County v. W. Wash.

Growth Mgmt. Hr'gs Bd., 157 Wn.2d 488,497, 139 PJd 1096 (2006). The court, be it

the superior court or an appeals court, applies a different standard of review from that of

the GMHB as supplied by the Washington Administrative Procedure Act. RCW

34.05.570 reads, in pertinent part:

              (1) Generally. Except to the extent that this chapter or another statute
       provides otherwise:
              (a) The burden of demonstrating the invalidity of agency action is on
       the party asserting invalidity;

               (3) Review of agency orders in adjudicative proceedings. The court
       shall grant relief from an agency order in an adjudicative proceeding only if
       it determines that:

              (d) The agency has erroneously interpreted or applied the law;
              (e) The order is not supported by evidence that is substantial when
       viewed in light of the whole record before the court, which includes the
       agency record for judicial review, supplemented by any additional evidence
       received by the court under this chapter;

              (i) The order is arbitrary or capricious.

       Under the potpourri of rules, we afford the GMHB deference, while the GMHB

grants the local government deference. Our job is easy if the GMHB affirms the local


                                             44 

No.31941-5-Ill 

Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Bd. 



county, but becomes problematic, because of the rival review standards, if the GMHB

reverses the local entity.

       We conclude the GMHB gave Spokane County sufficient deference when it found

amendment Il-CPA-05 noncompliant with policy UL.2.I6. The Spokane County Board

of Commissioners failed to inform anyone what constitutes "near" under its

comprehensive plan policy that requires medium density housing to be near open space

or commercial zoning. The record revealed the absence of this desired nearness. The

undisputed evidence showed that the Douglass land lacks good access to a major arterial.

The Spokane County Board of Commissioners' action conflicted with its own planning

commission's findings and recommendations. The GMHB's finding of noncompliance is

supported by the evidence or lack thereof before it. The GMHB's order was neither

arbitrary nor capricious. We reverse the trial court's ruling to the extent that the trial

court reversed the GMHB's ruling concerning policy UL.2.16.

       Issue 4: Whether the GMHB erred when ruling that amendment II-CPA-05 is

inconsistent with Spokane County's comprehensive plan policy UL.2.20?

       Answer 4: Yes.

       Spokane County's comprehensive plan urban land use policy 2.20 requires

Spokane County to: "Encourage new developments, including multifamily projects, to be

arranged in a pattern of connecting streets and blocks to allow people to get around easily

by foot, bicycle, bus or car. Cul-de-sacs or other closed street systems may be

                                              45
No. 31941-5-111
Spokane County v. E. Wash. Growth Mgmt. Hr'gs Bd.


appropriate under certain circumstances including, but not limited to, topography and

other physical limitations which make connecting systems impractical." AR at 248. The

Spokane County Board of Commissioners failed to enter a finding of fact regarding

compliance with policy UL.2.20.

       In its findings and conclusions, the GMHB focused on the ability of pedestrians

and bicyclists to access the proposed development from either Five Mile Road or Waikiki

Road and the danger of Five Mile Road and the proposed internal access road to Waikiki

Road. The GMHB thereby misapplied UL.2.20. The GMHB's concerns do not relate to

UL.2.20. By its express terms, UL.2.20 addresses the internal arrangement of streets

within a new development. The diagram that accompanies UL.2.20 bolsters this reading.

The diagram focuses on internal arrangement.

       The Neighborhood Association argues that the proposed comprehensive plan map

amendment established that the site is not arranged in a pattern of connecting streets and

blocks, rather it is arranged in a cul-de-sac pattern of unconnected streets disfavored by

policy UL.2.20. This argument fails to note the second sentence of the policy, which

permits cul-de-sacs under circumstances of difficult terrain. Furthermore, the GMHB

either did not address this argument or, if it did, made no finding of a lack of connecting

streets. The record does not even show the Neighborhood Association forwarding the

argument to the GMHB. The GMHB did not hold amendment II-CPA-05 to thwart

policy UL.2.20 on this ground.

                                            46 

No. 31941-5-111 

Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Bd. 



       Our review of an administrative decision is limited to a review of the record

below. Pierce County SherifJv. Civil Servo Comm 'nfor SherifJ's Emp. ofPierce County,

98 Wn.2d at 693-94 (1983). A corollary to this rule is that we do not address arguments

not raised below. We will not decide an appeal from an administrative agency when no

argument or evidence was presented to the agency concerning the issue. Int'l Ass 'n of

Firefighters, Local No. 469 v. Pub. Emp 't Relations Comm 'n, 38 Wn. App. 572, 579,686

P.2d 1122 (1984).

       In Spokane County I, 173 Wn. App. at 341-342, we discussed UL.2.20 without

holding that the policy applies only internally. Instead, our opinion includes a discussion

about connections outside the development. We did not rest our decision, however, on

such a reading ofUL.2.20, but rather held any violation ofUL.2.20 was unimportant at

the zoning amendment stage since transportation elements would be addressed at project

permitting stage. This ruling is an additional reason for holding that amendment 11­

CPA-05 does not violate Spokane County comprehensive plan policy UL.2.20. Douglass

has yet to propose a plat.

       We affirm the trial court to the extent the trial court reversed the GMHB's ruling

that amendment l1-CPA-05 violated policy UL.2.20. The GMHB's ruling was likely

based on an erroneous interpretation of the policy. Evidence does not support the

GMHB's ruling.

       Issue 5: Whether the GMHB committed error when it ruled that amendment 11­

                                            47
NO.31941-5-III 

Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Bd. 



CPA-05 contravenes Spokane County comprehensive plan policy CF.3.1?

       Answer 5: Yes.

       Under Spokane County Comprehensive Plan Capital Facilities and Utilities (CF)

policy 3.1: "Development shall be approved only after it is determined that public

facilities and services will have the capacity to serve the development without decreasing

levels of service below adopted standards." AR at 276. In its finding of fact 25, the

Spokane County Board of Commissioners found the Douglass property rezone consistent

with CF.3.1 because the property is located "'in an area where adequate public facilities

and services can be provided without decreasing levels of service." AR at 13. In ruling

Resolution 11-1191 and amendment ll-CPA-05 inconsistent with policy CF.3.1, the

GMHB focused on local schools being at capacity and the costs those schools would

incur to bus children, who cannot safely walk along Five Mile Road.

       We reverse this ruling of the GMHB for two reasons. First, adequacy of facilities

under policy CF.3.1 is determined at the project permit stage. Second, there is a lack of

evidence of decreasing education services below adopted standards. The GMHB's ruling

is contrary to law and not supported by substantial evidence.

       The GMHB ruling and the Neighborhood Association argument clashes with our

decision in Spokane County J, 173 Wn. App. at 335. Comprehensive plan policy CF 3.1

regulates the conditions for "approval of a development." But a zoning "amendment is

not a development proposal." Spokane County J, 173 Wn. App. at 335. The rezone did

                                            48 

No.31941-5-III 

Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Bd. 



not authorize Douglass to develop the land. Without a specific project proposal, Spokane

County cannot determine whether the proposed development would overextend extant

public facilities and services.

       Spokane County I, did not directly address Spokane County comprehensive plan

policy CF.3.1, but rather addressed transportation goals and policies that required

transportation system improvements concurrent with new development. Nevertheless,

the decision's reasoning applies in the context of policy CF.3.1, since the policy refers to

the time of development. We have held the time of development to be the project

permitting stage not the time of a rezone. The Neighborhood Association seeks to

distinguish Spokane County I from this appeal on the basis that CF.3.1 uses the word

"shall," and the transportation policies addressed in Spokane County I lacked this

imperative. Regardless, Spokane County I holds that development occurs at the

permitting stage.

       Moving to the second basis of our reversal, in finding the comprehensive plan

amendment violative of policy CF.3.l, the GMHB relied only on the lack of capacity of

schools. Policy CF.3.1 demands that facilities have the capacity to serve the development

without decreasing levels of service below adopted standards. Evidence supports the

GMHB's finding that schools are at capacity and that schools incur additional busing

costs due to Five Mile Road's current condition. Nevertheless, the GMHB did not find

that the Douglass development would cause a decrease in the level of school services

                                             49 

No. 31941-5-111 

Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Bd. 



below adopted standards. The GMHB heard no evidence of any education standards, let

alone a prospective breach of the standards. The school district's director of facilities

wrote that Douglass' request for a change in land use would have "an impact on schools."

AR at 343. But he did not elaborate on the anticipated impact. Likewise, while busing

children is expensive, nothing in the record shows busing would drop below an adopted

standard or the cost of busing would reduce other school standards.

       The Neighborhood Association raises the legitimate concern that Spokane County

concurrency regulations do not allow it the opportunity to complain about the adequacy

of school, fire protection, and police services at the time that Douglass applies for a

project development permit. In forwarding this argument, the Neighborhood Association

moves beyond the GMHB ruling, which limited itself to school services, and worries

about the potential adequacy of police services, fire protection services, and solid waste

disposal, in addition to schools.

       Concurrency is the prospective availability and adequacy of utilities, public

facilities, and public services at the time when residents begin to occupy a new housing

development. Spokane County Code (SCC) 13.650.102 distinguishes between direct and

indirect concurrency. Direct concurrency requirements apply to transportation, public

water, and public sewer facilities and demand that the developer show, when applying for

a project permit, that such facilities will be adequate. SCC 13.650.1 02(2). Indirect

concurrency requirements apply to fire protection, police protection, parks and recreation,

                                             50 

No.31941-5-III 

Spokane County v. E. Wash. Growth Mgmt. Hr'gs Bd. 



libraries, solid waste disposal, and schools. SCC 13.650.102(3). Indirect concurrency is

determined annually during the update ofthe county's capital facilities plan. SCC

13 .650.1 02(3).

       Despite these differences in concurrency evaluations, we find the Neighborhood

Association's argument wanting. The Neighborhood Association fails to explain why it

cannot register its concerns during the annual update ofthe capital facilities plan. More

importantly, Spokane County I, held that "development" in this context means the time of

permit application rather than a rezone. The Neighborhood Association has not shown

this holding in Spokane County I, to be incorrect or harmful, as to overcome the principle

of stare decisis.

       The Neighborhood Association notes that the Spokane County comprehensive

plan uses the term "development" to all stages of the process of developing. The

Neighborhood Association also emphasizes that "development" is not defined in policy

CF.3.l. From this observation, the Neighborhood Association argues that all potential

problems with roads, schools, and other facilities should be resolved before the rezone

and not await the building process. Here again, the Neighborhood Association goes

beyond the ruling of the GMHB and even beyond its argument regarding indirect

concurrency limitations. The Neighborhood Association also does not show that the term

"development" as used in CF.3.1 means a rezone or demands resolving facility questions

before a rezone.

                                            51 

No. 31941-5-III 

Spokane County v. E. Wash. Growth Mgmt. Hr'gs Bd. 



       The Spokane County Board of Commissioners found that the Douglass land "is

located in an area where adequate public facilities and services can be provided without

decreasing levels of service." AR at 750. The Neighborhood Association argues that this

finding is different from a finding that public facilities and services will have the capacity

to serve the development without decreasing levels of service below adopted standards as

required by policy CF.3 .1. The Neighborhood Association emphasizes the lack of

planning to ensure a continued acceptable level of services. Nevertheless, the

Neighborhood Association carried the burden before the GMHB to show a likely drop of

services below accepted standards. The Neighborhood Association failed to present

evidence of this drop, let alone the applicable standards.

       Issue 6: Whether the GMHB committed error when ruling that amendment 11­

CPA-05 disregards SCZC section 14.402.040?

       Answer 6: No.

       Spokane County Zoning Code [SCZC] 14.402.040 reads, in relevant part:

              The County may amend the Zoning Code when one of the following
       is found to apply.
              1. The amendment is consistent with or implements the 

       Comprehensive Plan and is not detrimental to the public welfare. 

              2. A change in economic, technological, or land use conditions has
       occurred to warrant modification of the Zoning Code.

Clerk's Papers (CP) at 521.

       The Spokane County Board of Commissioners found:
                                                                                                 I
                                             52                                                  I
                                                                                                 1
                                                                                                 i
                                                                                                 t
No. 31941-S-III
Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Bd.


             20. The proposed amendment [amendment ll-CPA-OS] is 

      consistent with the criteria for a zone reclassification under Section 

      14.402.040 (1) and (2) ofthe Spokane County Zoning Code as the proposed
      amendment implements the goals and objectives of the Comprehensive
      Plan and the subject area has experienced a change of conditions as
      evidenced by development of duplex dwelling units in proximity to the
      subject property thereby creating a mix of land use types and densities in
      the Urban Growth Area boundary.

CP at 522 (footnote omitted). In reversing Spokane County, the GMHB reasoned:

             The development of duplex dwelling units in proximity to the
      subject property cannot constitute a change in circumstances under SCZC
      14.402.040(2) since duplexes are already a permitted use in the "Low
      Density Residential" zone and so there is no need to change the zoning to
      accommodate duplexes.
             Moreover, if zoning classifications could be readily changed
      whenever there are cyclical market fluctuations (as advocated by
      applicant's engineering consultant), then property owners could lose the
      reliance value of the zoning code and thereby frustrate the investment
      backed expectations of homeowners.

AR at 1029 (footnote omitted). We ask whether amendment ll-CPA-OS satisfies either

clause 1 or 2 of the zoning code section, or at least whether the Spokane County Board of

Commissioners reasonably found that the zoning change satisfied one of the clauses.

      In its finding 20, the Board of Commissioners referred to the goals and objectives

ofthe comprehensive plan. Nevertheless, the comprehensive plan contains no goals or

objectives labeled as such. SCZC 14.402.000 requires consistency with the

comprehensive plan, but does not mention any "goals" or "objectives" of the plan. We

conclude that the Board of County Commissioners must have referred to the visions and

policies of the comprehensive plan in its finding 20. As we analyzed above, amendment

                                           53 

No. 31941-5-111 

Spokane County v. E. Wash. Growth Mgmt. Br 'gs Bd. 



ll-CPA-05 thwarts comprehensive plan policy UL.2.16.

       We question whether one inconsistency with the many policies of the

comprehensive plan is sufficient to declare the amendment as a whole disobedient to

SCZC section 14.402.040(1) but we need not resolve this question. Under clause 1 of the

code section, the zoning amendment must be consistent with the comprehensive plan and

not detrimental to the public welfare. The Spokane County Board of Commissioners

made no finding of an absence of a detriment. Strong evidence showed the zoning

change harmed the public, particularly neighbors, and benefited only Douglass. The

Spokane County Planning Commission found the zoning change to adversely impact the

public interest, and the Board of Commissioners registered no disagreement. Therefore,

amendment ll-CPA-05 does not satisfy SCZC section 14.402.040(1).

       The Spokane County Board of Commissioners' finding 20 supports the conclusion

that the Board of Commissioners found a sufficient change in land use conditions to

warrant the zoning amendment. According to the Board of Commissioners. the subject

area had experienced a change of conditions by reason of development of duplex

dwelling units in proximity to the subject property thereby creating a mix of land use

types and densities. Douglass had argued that changed economic circumstances

warranted the amendment. The Board of Commissioners did not rely on any change in

the economy.

       We find ambiguity in the language of and confusion between the GMHB's and

                                            54 

No. 31941-5-111 

Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Bd. 



Board of Commissioners' respective interpretations ofSCZC 14.402.040(2). The

GMHB's ruling implied that the GMHB believed the change in land use conditions in the

area referred to in SCZC 14.402.040(2) is a change consistent with the zoning change

sought. In other words, Douglass or the Board of Commissioners, according to the

GMHB, needed to show that the new land uses in adjoining lands were other medium

density uses, not simply duplexes allowed in a low density zone. Although duplexes may

have been recently built on the adjoining land, duplexes were always permitted, and, in

fact, remain permitted on the Douglass property. SCZC 14.402.040(2) could also be read

to require the change in conditions to occur inside the proposed zoning change boundary,

rather than outside the rezone as concluded by the Board of Commissioners. Finally, the

section could be read to require the change in land use conditions are conditions in the

adjoining land such as uses not already allowed in the neighborhood. In other words, the
                                                                                           I
                                                                                           ~



adjoining land also needed a zoning change.

       We would defer to the Spokane County Board of Commissioners' reading of its

own code section, but we do not consider the resolution of the various readings of SCZC

14.402.040(2) helpful. Regardless, Spokane County, the GMHB, and this court must still

determine whether some change in land use conditions merits the rezone. We conclude

SCZC 14.402.040(2) does not refer to any change in conditions, otherwise there would be

no limit to the circumstances under which the code section permits a rezone. No matter
                                                                                           f
                                                                                           I!
how small or large the change, no matter how inconsistent or consistent to land uses in    I
                                            55                                             I
                                                                                           [

                                                                                           1
No. 31941-5-II1 

Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Ed. 



the rezoned area the change in adjoining land use may be, the county could justify the

adopting of any change in zoning. For example, the section should not be read to include

the planting of a garden on adjoining land, which theoretically is a change in land use

conditions. We conclude a reasonable reading ofSCZC 14.402.040(2) requires us to

determine whether the change in land use conditions necessitates a rezone or the change

in conditions is close in nature to the rezone uses such that the rezone is a natural

extension of the change.

       We find compelling the Neighborhood Association's argument that the building of

duplexes in the neighborhood should not warrant the change in zoning the Douglass

property from low density to medium density in neighboring property, because a

multifamily project on the Douglass land significantly increases the number of dwellings

per acre compared to duplexes. By way of illustration, under low density zoning,

Douglass' Redstone plat contemplated 38 lots, 26 for single family dwellings and 12 for

duplexes for a total of 50 dwelling units. Even if Douglass placed duplexes on each lot,

the total units would be 78. On the other hand, proposed medium density zoning would

allow 200 dwelling units, more than double the units in low density. The multifamily

medium density project would also generate a significant increase in need for parking.



                                                                                           I
The nearby duplexes therefore are not the type of land use change that generates a need

for a rezone on the Douglass land. Multifamily units on the Douglass land are not a

natural extension to the neighborhood duplexes. The rezone does not preserve the

                                             56 

                                                                                           I
No. 31941-5-111 

Spokane County v. E. Wash. Growth Mgmt. Hr'gs Bd. 



character of the extended neighborhood.

       Spokane County argues that economic circumstances impacting the area in 20 I 0

to 20 II rendered the property as zoned low density fiscally impractical. Nevertheless,

the Board of Commissioners did not justify the rezone on economic changes. The

County Board of Commissioners, rather than this appellate court, should be the body to

make the original finding of changes in economic conditions meriting a rezone.

       Spokane County may argue on appeal that the change in land use conditions that

merits the rezone is the change that occurred by reason of the comprehensive plan map

amendment, by which the county rezoned the Douglass property from low density to

medium density use. Assuming the county forwards this argument, we reject it. The

rezone and the comprehensive plan amendment were essentially the same action by the

Board of Commissioners. One should not justify the other.

       We conclude the GMHB gave Spokane County sufficient deference when it found

amendment II-CPA-05 noncompliant or violative of SCZC 14.402.040(2). Substantial

evidence failed to show a change in land use conditions meriting a rezone for the

Douglass land. The Spokane County Board of Commissioners failed to address whether

a zoning amendment furthers or harms the public welfare. The planning commission

found the rezone detrimental. The GMHB' s order was neither arbitrary nor capricious.

We reverse the trial court's ruling to the extent that the trial court reversed the GMHB's

ruling concerning SCZC 14.402.040(2).

                                            57 

No. 31941-5-111 

Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Ed. 



      We question whether the GMHB holds power to rule a comprehensive plan

amendment noncompliant with a county's zoning code. RCW 36.70A.300 grants

authority to the GMHB to review a plan's compliance only with the GMA, the Shoreline

Management Act, and the State Environmental Policy Act. RCW 36.70A.280 grants the

GMHB authority to address whether a development regulation complies with the GMA

and a zoning ordinance is a development regulation. This authority may not extend,

however, to determining whether a county complies with its internal code when adopting

a zoning change. Nevertheless, Spokane County has not argued that the GMHB may not

find its plan amendment noncompliant with the county code, or that the GMHB can use

such noncompliance to form the basis for a determination of invalidity of the plan

amendment.

      Issue 7: Whether the GMHB committed error when it ruled Spokane County

amendment 11-CPA-05 invalid under the GMA?

      Answer 7: We do not answer this question. Since we have both reversed and

affirmed several determinations of noncompliance made by the GMHB, we remand to the

GMHB to readdress whether amendment II-CPA-05 should be invalidated.

      We have reversed the GMHB on two of the four grounds upon which it

invalidated amendment II-CPA-05. We must now determine what remedy or remedies

are appropriate. In particular, we must ask whether we should affirm the GMHB' s
                                                                                         I
                                                                                         i
                                                                                         I
                                                                                         f
declaration of invalidity of the plan amendment now that there are only two

                                           58
                                                                                         I
                                                                                         f
                                                                                         t
No. 31941-5-111 

Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Bd. 



noncompliance grounds: UL.2.16 and SCZC section 14.402.040.

      A number of GMA sections address remedies available to the GMHB. Those

remedies include a two-step process. If the GMHB finds a county action to be

noncompliant with the GMA, the GMHB will first enter an order of remand for the

county to comply. Second, the GMHB will determine whether to invalidate the action

such that the action lacks force during the time of remand. Presumably, the purpose of

invalidity is to prevent owners and developers from gaining vested rights under the

county action, such as a rezone, during the remand.

      RCW 36.70AJOO reads, in relevant part:

             (1) The board shall issue a final order that shall be based exclusively
      on whether or not a state agency, county, or city is in compliance with the
      requirements of this chapter [the GMA], [the Shoreline Management Act,
      or the State Environmental Policy Act].

             (3) In the final order, the board shall either:
              (a) Find that the state agency, county, or city is in compliance with
      the requirements of this chapter.
              (b) Find that the state agency, county, or city is not in compliance
      with the requirements of this chapter ... in which case the board shall
      remand the matter to the affected state agency, county, or city. The board
      shall specify a reasonable time not in excess of one hundred eighty days, or
      such longer period as determined by the board in cases of unusual scope or
      complexity, within which the state agency, county, or city shall comply
      with the requirements of this chapter. The board may require periodic
      reports to the board on the progress the jurisdiction is making towards
      compliance.
             (4)(a) Unless the board makes a determination of invalidity under
      RCW 36.70AJ02, a finding of noncompliance and an order of remand
      shall not affect the validity of comprehensive plans and development


                                           59 

No. 31941-5-III 

Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Bd. 



       regulations during the period of remand. 


       RCW 36.70A.302(1) reads: 


              (I) The board may determine that part or all of a comprehensive plan
      or development regulations are invalid if the board:
              (a) Makes a finding of noncompliance and issues an order of remand
      under RCW 36.70A.300;
              (b) Includes in the final order a determination, supported by findings
      of fact and conclusions oflaw, that the continued validity of part or parts of
      the plan or regulation would substantially interfere with the fulfillment of
      the goals of this chapter; and
              (c) Specifies in the final order the particular part or parts of the plan
      or regulation that are determined to be invalid, and the reasons for their
      invalidity.

      RCW 36.70A.302(1) refers to a "'comprehensive plan" and ""development

regulations." At issue in this appeal is a plan amendment. The GMHB declared the plan

amendment and not the underlying comprehensive plan to be invalid. The GMHB did

not invalidate the entire Spokane County Resolution 11-1191, which contained

comprehensive plan amendments, but only that portion of the resolution involving the

rezone of the Douglass land. The GMHB's singling out of amendment II-CPA-05 for

invalidity, rather than declaring the underlying comprehensive plan invalid or the entire

Resolution 11-1191, makes sense.

       In this case, the GMHB invalidated amendment II-CPA-05 for substantially

interfering with GMA goals (1), (3), and (12), of the thirteen GMA goals found in RCW

36.70A.020. The relevant subsections reads:




                                             60
No. 3194l-S-III 

Spokane County v. E. Wash. Growth Mgmt. Hr'gs Bd. 



             (1) Urban growth. Encourage development in urban areas where
      adequate public facilities and services exist or can be provided in an
      efficient manner.

             (3) Transportation. Encourage efficient multi modal transportation
      systems that are based on regional priorities and coordinated with county
      and city comprehensive plans.

             (12) Public facilities and services. Ensure that those public facilities
      and services necessary to support development shall be adequate to serve
      the development at the time the development is available for occupancy and
      use without decreasing current service levels below locally established
      minimum standards.

We agree with the GMHB that amendment 11-CPA-OS interferes with UL.2.16 and

SCZC section 14.402.040. This agreement supports a conclusion that amendment 11­

CPA-OS interferes with the identified goals of the GMA. Nonetheless, we disagree with

the GMHB that amendment Il-CPA-OS contradicts comprehensive plan polices UL.2.20,

and CF.3 .1. This disagreement undercuts the GMHB' s conclusion that amendment 11­

CPA-OS interferes with the stated GMA goals.

      We wrote in Spokane County I:

              In identifying 13 goals to guide local comprehensive planning, the
      legislature itself cautioned that it was not listing goals in order of priority
      and that its identification of the goals "shall be used exclusively for the
      purpose of guiding the development of comprehensive plans and
      development regulations." RCW 36.70A.020. Goals considered by local
      governments in comprehensive planning may be mutually competitive at
      times. For that reason, if a map amendment meaningfully advances other
      comprehensive plan goals and policies, a finding by the growth board that it
      fails to advance another-if it fails to advance, for example, a goal of
      encouraging high density residential development on sites having good
      access to a major arterial-that alone cannot be an invalidating

                                            61 

No. 31941-5-111
Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Bd.


      inconsistency. The weighing of competing goals and policies is a
      fundamental planning responsibility of the local government.

173 Wn. App. at 333 (citation omitted). Based on this passage in Spokane County I, we

would defer to any reasonable weighing of the goals and policies conducted by the

Spokane County Board of Commissioners. While the Board of Commissioners declared

amendment 11-CPA-05 consistent with the goals of the GMA, the Board of

Commissioners never provided any reasoning behind this declaration. More importantly,

the Board of Commissioners never recognized the rezone's inconsistency with

comprehensive plan amendment UL.2.16 or the violation of SCZC section 14.402.040.

Thus, the Board of Commissioners never weighed whether countervailing goals and

policies of the GMA trump the clash with GMA goals and polices resulting from

inconsistencies with comprehensive plan policy UL.2.16 or the violation of SCZC section

14.402.040.

      RCW 34.05.574, a section of the Administrative Procedure Act, controls our

review of the GMHB's decision. This statute reads:

             (1) In a review under RCW 34.05.570, the court may (a) affirm the
      agency action or (b) order an agency to take action required by law, order
      an agency to exercise discretion required by law, set aside agency action,
      enjoin or stay the agency action, remand the matter for further proceedings,
      or enter a declaratory judgment order.

             (4) If the court sets aside or modifies agency action or remands the
      matter to the agency for further proceedings, the court may make any
      interlocutory order itfinds necessary to preserve the interests ofthe parties
      and the public, pending further proceedings or agency action.

                                           62 

No. 31941-S-I11 

Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Bd. 




(Emphasis added.)

       Based on our authority under RCW 34.0S.S74, we remand this case to the GMHB

for proceedings consistent with this opinion. The GMHB should reweigh the extent of

the interference by amendment II-CPA-OS with the goals and policies of the GMA,

based on the amendment's noncompliance with only comprehensive plan policy UL.2.16

and SCZC section 14.402.040.

       We order that the GMHB's declaration of invalidity remain in effect during the

additional review by the GMHB. Without this declaration of invalidity, Douglass might

gain vested rights to develop its property within the limited strictures of medium density

zoning. To preserve the interests of the parties, Douglass should not gain any vested

rights during the additional review.

                                       CONCLUSION

       We hold the GMHB possessed subject matter jurisdiction to review the concurrent

amendment and resolution. We affirm in part and reverse in part the superior court's

substantive ruling that reverses the GMHB and reinstates Spokane County

Comprehensive Plan amendment II-CPA-OS. We hold amendment II-CPA-OS

inconsistent with comprehensive plan policy UL.2.16 and SCZC section 14.402.040, but

consistent with comprehensive plan policy UL.2.20 and CF.3.l. We remand to the

GMHB for further proceedings consistent with this opinion.


                                            63 

No. 31941-5-II1 

Spokane County v. E. Wash. Growth Mgmt. Hr 'gs Bd. 



      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR: 





      Lawrence-Berrey, J.


                                                                                       It
                                                                                       r




                                           64